[Cite as State v. Crowthers, 2022-Ohio-2206.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                   :   JUDGES:
                                                :   Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                      :   Hon. John W. Wise, J.
                                                :   Hon. Patricia A. Delaney, J.
-vs-                                            :
                                                :   Case Nos. CT-2021-0066
MARCUS CROWTHERS                                :             CT-2021-0067
                                                :
        Defendant-Appellant                     :   OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case Nos. CR2021-0395 &
                                                    CR2021-0490



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 27, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

TAYLOR P. BENNINGTON                                TODD W. BARSTOW
27 North Fifth Street                               261 West Johnstown Road
P.O. Box 189                                        Suite 204
Zanesville, OH 43701                                Columbus, OH 43230
Muskingum County, Case Nos. CT-2021-0066 & CT-2021-0067                                   2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Marcus Crowthers, appeals his November 22, 2021

sentences by the Court of Common Pleas of Muskingum County, Ohio. Plaintiff-Appellee

is state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On July 29, 2021, the Muskingum County Grand Jury indicted appellant on

one count of possession of drugs in violation of R.C. 2925.11 (5th degree felony) and one

count of possession of drug paraphernalia in violation of R.C. 2925.14 (4th degree

misdemeanor) (Case No. CR2021-0395). Appellant was housed at the Muskingum

County Jail on the pending charges along with a parole hold.

       {¶ 3} On August 4, 2021, appellant urinated in a cup and threw the contents into

an adjacent cell housing two other inmates. Appellant was infected with hepatitis C. As

a result, on September 8, 2021, the Muskingum County Grand Jury indicted appellant on

two counts of harassment with a bodily substance in violation of R.C. 2921.38 (3rd degree

felonies) (Case No. CR2021-0490).

       {¶ 4} On October 20, 2021, appellant pled guilty to all four counts. A sentencing

hearing was held on November 22, 2021. By entries filed same date, the trial court

sentenced appellant to nine months in prison on each of the harassment counts, to be

served concurrently. On the possession counts, the trial court sentenced appellant to an

aggregate term of six months in prison, to be served consecutively to the nine month

sentence for a total sentence of fifteen months. The trial court also terminated appellant's

postrelease control and imposed the remaining time, 1,414 days, to be served

consecutively to the fifteen month sentence.
Muskingum County, Case Nos. CT-2021-0066 & CT-2021-0067                                    3


       {¶ 5} Appellant filed an appeal in each case and this matter is now before this

court for consideration. The assignment of error is identical in each case and is as follows:

                                               I

       {¶ 6} "THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT BY

SENTENCING HIM IN CONTRAVENTION OF OHIO'S SENTENCING STATUTES."

                                               I

       {¶ 7} In his sole assignment of error in each case, appellant claims the trial court

erred in sentencing him in contravention of the felony sentencing statutes. We disagree.

       {¶ 8} This court reviews felony sentences using the standard of review set forth

in R.C. 2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231,

¶ 22; State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049, ¶ 31.

Subsection (G)(2) sets forth this court's standard of review as follows:



              (2) The court hearing an appeal under division (A), (B), or (C) of this

       section shall review the record, including the findings underlying the

       sentence or modification given by the sentencing court.

              The appellate court may increase, reduce, or otherwise modify a

       sentence that is appealed under this section or may vacate the sentence

       and remand the matter to the sentencing court for resentencing.              The

       appellate court's standard for review is not whether the sentencing court

       abused its discretion. The appellate court may take any action authorized

       by this division if it clearly and convincingly finds either of the following:
Muskingum County, Case Nos. CT-2021-0066 & CT-2021-0067                                   4


              (a) That the record does not support the sentencing court's findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.



       {¶ 9} "Clear and convincing evidence is that measure or degree of proof which is

more than a mere 'preponderance of the evidence,' but not to the extent of such certainty

as is required 'beyond a reasonable doubt' in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established." Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus.

       {¶ 10} "A sentence is not clearly and convincingly contrary to law where the trial

court 'considers the principles and purposes of R.C. 2929.11, as well as the factors listed

in R.C. 2929.12, properly imposes post release control, and sentences the defendant

within the permissible statutory range.' " State v. Morris, 5th Dist. Ashland No. 20-COA-

015, 2021-Ohio-2646, ¶ 90, quoting State v. Dinka, 12th Dist. Warren Nos. CA2019-03-

022 and CA2019-03-026, 2019-Ohio-4209, ¶ 36.

       {¶ 11} There is no dispute that the sentences imposed herein are within the

statutory ranges for felonies of the third and fifth degree and a misdemeanor of the fourth

degree.   R.C. 2929.14(A)(3)(b) and (5); R.C. 2929.24(A)(4).        In fact, the trial court

sentenced appellant to the minimums.
Muskingum County, Case Nos. CT-2021-0066 & CT-2021-0067                                5


       {¶ 12} Appellant argues the trial court failed to consider the principles and

purposes of felony sentencing under R.C. 2929.11 and the seriousness and recidivism

factors under R.C. 2929.12.

       {¶ 13} R.C. 2929.11 governs the overriding purposes of felony sentencing and

states the following in pertinent part:



              (A) A court that sentences an offender for a felony shall be guided by

       the overriding purposes of felony sentencing. The overriding purposes of

       felony sentencing are to protect the public from future crime by the offender

       and others, to punish the offender, and to promote the effective

       rehabilitation of the offender using the minimum sanctions that the court

       determines accomplish those purposes without imposing an unnecessary

       burden on state or local government resources.           To achieve those

       purposes, the sentencing court shall consider the need for incapacitating

       the offender, deterring the offender and others from future crime,

       rehabilitating the offender, and making restitution to the victim of the

       offense, the public, or both.

              (B) A sentence imposed for a felony shall be reasonably calculated

       to achieve the three overriding purposes of felony sentencing set forth in

       division (A) of this section, commensurate with and not demeaning to the

       seriousness of the offender's conduct and its impact upon the victim, and

       consistent with sentences imposed for similar crimes committed by similar

       offenders.
Muskingum County, Case Nos. CT-2021-0066 & CT-2021-0067                                     6




       {¶ 14} R.C. 2929.12 governs factors to consider in felony sentencing and states

the following in pertinent part:



              (A) Unless otherwise required by section 2929.13 or 2929.14 of the

       Revised Code, a court that imposes a sentence under this chapter upon an

       offender for a felony has discretion to determine the most effective way to

       comply with the purposes and principles of sentencing set forth in section

       2929.11 of the Revised Code. In exercising that discretion, the court shall

       consider the factors set forth in divisions (B) and (C) of this section relating

       to the seriousness of the conduct, the factors provided in divisions (D) and

       (E) of this section relating to the likelihood of the offender's recidivism, and

       the factors set forth in division (F) of this section pertaining to the offender's

       service in the armed forces of the United States and, in addition, may

       consider any other factors that are relevant to achieving those purposes and

       principles of sentencing.



       {¶ 15} R.C. 2929.11 does not require the trial court to make any specific findings

as to the purposes and principles of sentencing. Likewise, R.C. 2929.12 does not require

the trial court to "use specific language or make specific findings on the record in order to

evince the requisite consideration of the applicable seriousness and recidivism factors."

State v. Arnett, 88 Ohio St.3d 208, 215, 724 N.E.2d 793 (2000). Therefore, although

there is a mandatory duty to "consider" the relevant statutory factors under R.C. 2929.11
Muskingum County, Case Nos. CT-2021-0066 & CT-2021-0067                                       7


and 2929.12, the sentencing court is not required to engage in any factual findings under

said statutes. State v. Bement, 8th Dist. Cuyahoga No. 99914, 2013-Ohio-5437, ¶ 17;

State v. Combs, 8th Dist. Cuyahoga No. 99852, 2014-Ohio-497, ¶ 52. "The trial court

has no obligation to state reasons to support its findings, nor is it required to give a

talismanic incantation of the words of the statute, provided that the necessary findings

can be found in the record and are incorporated into the sentencing entry." State v. Webb,

5th Dist. Muskingum No. CT2018-0069, 2019-Ohio-4195, ¶ 19.

       {¶ 16} As recently stated by the Supreme Court of Ohio in State v. Jones, 163 Ohio

St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 39, R.C. 2953.08(G)(2)(b) "does not

provide a basis for an appellate court to modify or vacate a sentence based on its view

that the sentence is not supported by the record under R.C. 2929.11 and 2929.12."

"Nothing in R.C. 2953.08(G)(2) permits an appellate court to independently weigh the

evidence in the record and substitute its judgment for that of the trial court concerning the

sentence that best reflects compliance with R.C. 2929.11 and 2929.12." Id. at 42.

       {¶ 17} During the plea hearing, appellant admitted he was currently on postrelease

control. October 20, 2021 T. at 7; R.C. 2929.12(D)(1). He did not dispute the statement

of facts for each charge as set forth by the prosecutor. Id. at 13-16.

       {¶ 18} During the sentencing hearing, the prosecutor and defense counsel

informed the trial court that the recommended sentences were a joint recommendation.

November 22, 2021 T. at 4-7. The prosecutor deferred to the trial court on the imposition

of consecutive time for the postrelease control violation and defense counsel asked the

trial court "to consider not terminating it at this time." Id. at 6-7. If the trial court was so
Muskingum County, Case Nos. CT-2021-0066 & CT-2021-0067                                       8


inclined to terminate postrelease control, defense counsel asked for a one year

consecutive sentence to the joint recommended sentences. Id. at 7.

       {¶ 19} The trial court heard how appellant has a long history of substance abuse

and also suffers from mental illness. Id. at 6-8; R.C. 2929.12(A)(4). Appellant admitted

to recently serving five years in prison and "I got high every day in prison" and engaged

in a couple fights. Id. at 8-9. The trial court found this behavior to be significant. Id. at 9.

The trial court sentenced appellant pursuant to the joint recommendation and then turned

its attention to the postrelease control violation. Id. at 11.

       {¶ 20} The trial court reviewed the presentence investigation report and appellant's

criminal history dating back to 1998, including a previous violation of community control

for offenses committed in 2005. Id. at 10, 12-14. The trial court noted appellant was

recently out of prison for ten months during which he committed two felonies and did not

seek treatment for his drug addiction. Id. at 14-15. The trial court considered the

purposes and principles of sentencing contained in R.C. 2929.11 and the seriousness

and recidivism factors in R.C. 2929.12 and found "your history of criminal conduct

demonstrates that consecutive sentences are necessary to protect the public from future

crimes" and "you are no longer amenable to the post-release control." Id. at 15. The trial

court terminated appellant's postrelease control and imposed the remaining 1,414 days,

to be served consecutively as required. Id. at 15-16; R.C. 2929.141(A)(1).

       {¶ 21} Upon review, we find the trial court's sentence is not clearly and

convincingly contrary to law. The trial court considered the R.C. 2929.11 and 2929.12

factors, properly imposed postrelease control, and sentenced appellant within the

statutory ranges.
Muskingum County, Case Nos. CT-2021-0066 & CT-2021-0067                        9


      {¶ 22} The sole assignment of error in each case is denied.

      {¶ 23} The judgments of the Court of Common Pleas of Muskingum County, Ohio

are hereby affirmed.

By Wise, Earle, P.J.

Wise, John, J. and

Delaney, J. concur.




EEW/db